               Case 20-12387-MFW         Doc 9   Filed 09/23/20     Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                            Chapter 15

 HEMATITE HOLDINGS INC.,                           Case No. 20-12387 (MFW)

            Debtor in a Foreign Proceeding.        Related Docket No.: 4


 In re:                                            Chapter 15

 HEMATITE INDUSTRIAL PRODUCTS                      Case No. 20-12388 (MFW)
 INC.,
                                                   Related Docket No.: 3
            Debtor in a Foreign Proceeding.


 In re:                                            Chapter 15

 HEMATITE MANUFACTURING INC.,                      Case No. 20-12389 (MFW)

            Debtor in a Foreign Proceeding.        Related Docket No.: 3


 In re:                                            Chapter 15

 CANADIAN PAVACO INC.,                             Case No. 20-12390 (MFW)

            Debtor in a Foreign Proceeding.        Related Docket No.: 3


 In re:                                            Chapter 15

 PAVACO HOLDINGS U.S. INC.,                        Case No. 20-12386 (MFW)

            Debtor in a Foreign Proceeding.        Related Docket No.: 3



 In re:                                            Chapter 15

 HEMATITE, INC.,                                   Case No. 20-12391 (MFW)

            Debtor in a Foreign Proceeding.        Related Docket No.: 3




WBD (US) 50198863v3
                 Case 20-12387-MFW              Doc 9      Filed 09/23/20       Page 2 of 4




    In re:                                                   Chapter 15

    HEMATITE AUTOMOTIVE PRODUCTS                             Case No. 20-12392 (MFW)
    INC.,
                                                             Related Docket No.: 3
               Debtor in a Foreign Proceeding.


             ORDER AUTHORIZING AND DIRECTING JOINT ADMINISTRATION
               OF CHAPTER 15 CASES FOR PROCEDURAL PURPOSES ONLY

                 UPON CONSIDERATION of the motion (the “Motion”)1 of the Foreign

Representative for entry of an order authorizing and directing the joint administration of the Debtors’

related Chapter 15 Cases; and the Court having considered and reviewed the Motion and the Chapter

15 Petitions and all related documents filed contemporaneously therewith, including, but not limited

to, the Declaration of Jacques Nadeau in Support of the Debtors’ Chapter 15 Petitions and First

Day Pleadings in Foreign Proceeding, including all facts specifically alleged and verified therein;

and upon the record herein; and due and sufficient cause appearing therefor; and the Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware dated

February 29, 2012; this being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue of this

proceeding and the Motion in this District being proper pursuant to 28 U.S.C. §§ 1401(1) and (3);

and the Court having determined that the relief requested in the Motion is in the best interests of the

Debtors, their creditors, and other parties in interest in these Chapter 15 Cases; and the Foreign

Representative provided an adequate opportunity for a hearing on the Motion under the

circumstances; it is hereby ORDERED

                 1.       The Motion is GRANTED, as set forth herein.


1
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion.

                                                       2
WBD (US) 50198863v3
                 Case 20-12387-MFW              Doc 9      Filed 09/23/20       Page 3 of 4




                 2.       The above-captioned chapter 15 cases are consolidated for procedural

purposes only and shall be jointly administered by the Court under the case of Hematite Holdings

Inc., Case No. 20-12387.

                 3.       The caption of the jointly administered Chapter 15 Cases shall read as

follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 15

    HEMATITE HOLDINGS INC., et al.,1                         Case No. 20-12387 (MFW)

              Debtors in a Foreign Proceeding.               Jointly Administered

1
         The U.S. Debtors in these chapter 15 cases and the last four digits of their U.S. Federal Employer
Identification Numbers are as follows: Pavaco Holdings U.S. Inc. (5569); Hematite, Inc. (3799); and Hematite
Automotive Products Inc. (5382). The Canadian Debtors in these chapter 15 cases and the last four digits of
their unique identifier are as follows: Hematite Holdings Inc. (8581); Hematite Manufacturing Inc. (4900);
Hematite Industrial Products Inc. (7706); and Canadian Pavaco Inc. (5315). The U.S. Debtors and the Canadian
Debtors are referred to herein, collectively, as the “Debtors.” The Debtors’ principal offices are located at 659
Speedvale Avenue West, Guelph, Ontario, N1K 1E6, Canada.

                 4.       The foregoing caption shall satisfy the requirements set forth in sections

342(a) and (c)(1) of the Bankruptcy Code.

                 5.       All original pleadings shall be captioned as set forth in paragraph 3, and all

original docket entries shall be made in the case of Hematite Holdings Inc., Case No. 20-12387.

                 6.       An entry shall be made on the docket of each of the other Debtors’ Chapter

15 Cases that is substantially similar to the following:

                 An order has been entered in accordance with Rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Local
                 Rules of Bankruptcy Practice and Procedure of the United States
                 Bankruptcy Court for the District of Delaware directing joint
                 administration of this chapter 15 case with the chapter 15 case of
                 Hematite Holdings Inc., Case No. 20-12387. All further pleadings
                 and other papers filed in this case shall be filed in, and all further

                                                       3
WBD (US) 50198863v3
               Case 20-12387-MFW           Doc 9       Filed 09/23/20    Page 4 of 4




               docket entries shall be made in, the docket of Hematite Holdings Inc.,
               Case No. 20-12387.

               7.      The Foreign Representative shall maintain, and the Clerk of the United States

Bankruptcy Court for the District of Delaware shall keep, one consolidated docket, one file, and one

consolidated service list in these Chapter 15 Cases.

               8.      Nothing contained in the Motion or this Order shall be deemed or construed

as directing or otherwise effecting a substantive consolidation of these Chapter 15 Cases.

               9.      The Foreign Representative is authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Motion.

               10.     This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.




Dated: September 23rd, 2020
                                                       MARY F. WALRATH
Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE
                                                  4
WBD (US) 50198863v3
